TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO.03-02-00130-CV


Caliber One Indemnity Company, Appellant

v.

Copperas Cove, L.L.C. d/b/a Hill County Rehabilitation and Nursing Center; Epic Health
Management, L.L.C.; Leigh Ingram; and Debbie Deaton, Appellees





FROM THE DISTRICT COURT OF BELL COUNTY, 146TH DISTRICT COURT JUDICIAL
DISTRICT NO. 190,245-B, HONORABLE RICK MORRIS, JUDGE PRESIDING





	In this accelerated interlocutory appeal, appellant Caliber One Indemnity Company
requests the dissolution of a temporary injunction requiring it "to take all action necessary to prevent
the alteration, destruction, erasure, or damage to any record, document, email, electronic storage
media, audio visual storage media, voicemail, computer hardware or software, company policies or
procedure manuals, phone messages or other material containing any reference to or relating to the
claims, handling, investigation, defense and settlement negotiation of the claims against" appellee
Copperas Cove. (1)
	By order dated April 19, 2002, the district court dissolved the temporary injunction. 
Accordingly, we dismiss Caliber One's appeal as moot.  See generally Isuani v. Manske-Sheffield
Radiology Group, 802 S.W.2d 235 (Tex. 1991).


  
					Jan P. Patterson, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellees' Motion
Filed:   April 25, 2002
Do Not Publish
1.   We refer to appellees Copperas Cove, L.L.C. d/b/a Hill County Rehabilitation and Nursing
Center, Epic Health Management, L.L.C., Leigh Ingram, and Debbie Deaton collectively as
Copperas Cove.